    Case 1-19-46150-ess         Doc 2     Filed 10/10/19              Entered 10/10/19 13:09:20




                                                Certificate Number: 0l 40 I -NYE-CC-03346557                                  5


                                              llillll il |llililil|| ilil | il tilt I il | ililtililt | il ilt ilt ||iltilt il ]l
                                                                        0r 40 t -NYE-cc-O33465575




                    Cnnrrnrclrn On CouNsnrrxc

I CERTIFY that on September 25, 2019, at:L;29_o'clock PM EDT,     John Martakis
received from GreenPath. Inc., an agency approved pursuant to 1 1 U.S.C. 1l I to
provide credit counseling in the Eastern District of New York, an individual [or
groupl briefing that complied with the provisions of 1 1 U.S.C. 109(h) and 1 1 1 .
A debt repayment plan was not prepared. If            a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.




Date:   September25,2019                        By:          /s/Jeremv Lark for Sandra Garcia


                                                Name: Sandra Garcia


                                                Title:       Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcl
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 1l U.S.C. 109(h) and 521(b).
    Case 1-19-46150-ess         Doc 2     Filed 10/10/19               Entered 10/10/19 13:09:20




                                                 Certificate Number:               0 I 40 I   -NYE-CC-03346557 6


                                               ilililt t] liltIilil|l ilil | il til| | il | ilil||It||
                                                                                                 | il
                                                                         0l 401 -NYE-CC-03346557 6
                                                                                                         ilt ilt   ||il]illt ]l


                     Cnnrrrrcnrn Or CouNsnrrNc

I CERTIFY that on September 25, 2019, at7:29 o'clock PM EDT, lori a martakig
received from GreenPath. Inc., an agency approved pursuant to 1 1 U.S.C. I I I t I
provide credit counseling in the Eastern District of New York, an individual [or
groupl briefing that complied with the provisions of 1 1 U.S.C. 109(h) and 1 1 1 .
A debt repayment plan was not prepared. If             a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.




Date:   September 25.   2019                     By:          /s/Jeremy Lark for Sandra Garcia


                                                 Name: Sandra Garcia


                                                 Title:       Counselor




* Individuals who wish to file a bankruptcy case under title I I of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 1l U.S.C. 109(h) and 521(b).
